Case 5:15-cr-00023-TBR-LLK Document 272 Filed 03/11/21 Page 1 of 10 PageID #: 1629




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                           CRIMINAL ACTION NO. 5:15-CR-23-TBR-4

  UNITED STATES OF AMERICA                                                              PLAINTIFF

  v.

  DELANA M. MOTT                                                                      DEFENDANT

                           MEMORANDUM OPINION AND ORDER

          This matter comes before the Court upon Defendant Delana M. Mott’s pro se Motion for

  Compassionate Release In Light of COVID-19. [DN 256]. The Government responded. [DN 258].

  This matter is ripe for adjudication. For the reasons stated herein, Defendant’s Motion for

  Compassionate Release, [DN 256], is DENIED.

                                          BACKGROUND

          In 2015, Defendant engaged in a conspiracy to distribute methamphetamine. Defendant

  was indicted in April 2016 and pled guilty to one Count of conspiracy to possess with intent to

  distribute and distribution of methamphetamine in December 2016. [DN 158]. Subsequently, on

  April 21, 2017, Defendant was sentenced to a 120-month term of imprisonment and five years of

  supervised release. [Id.] Currently, Defendant has served approximately 46 months (or 38 percent)

  of her 120-month sentence. Defendant now seeks compassionate release due to her underlying

  medical conditions and the COVID-19 pandemic.

                                       LEGAL STANDARD

  “The court may not modify a term of imprisonment once it has been imposed except that-
       (1) in any case—

             (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                 motion of the defendant after the defendant has fully exhausted all
                 administrative rights to appeal a failure of the Bureau of Prisons to bring a


                                             Page 1 of 10
Case 5:15-cr-00023-TBR-LLK Document 272 Filed 03/11/21 Page 2 of 10 PageID #: 1630




                 motion on the defendant's behalf or the lapse of 30 days from the receipt
                 of such a request by the warden of the defendant's facility, whichever is
                 earlier may reduce the term of imprisonment (and may impose a term of
                 probation or supervised release with or without conditions that does not
                 exceed the unserved portion of the original term of imprisonment), after
                 considering the factors set forth in section 3553(a) to the extent that they
                 are applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction”
  18 U.S.C.A. § 3582(c)(1)(A). “The First Step Act modified the statute concerning the

  compassionate release of federal prisoners, 18 U.S.C. § 3852, such that district courts may

  entertain motions filed by incarcerated defendants seeking to reduce their sentences.” United States

  of America v. D-1 Duwane Hayes, No. 16-20491, 2020 WL 7767946, at *1 (E.D. Mich. Dec. 30,

  2020) (citing United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020)). “Now, an imprisoned

  person may file a motion for compassionate release after (1) exhausting the BOP's administrative

  process; or (2) thirty days after the warden received the compassionate release request—whichever

  is earlier.” Jones, 980 F.3d at 1105 (citing First Step Act of 2018, Pub. L. 115-391, Title VI, §

  603(b), 132 Stat. 5194, 5239; 18 U.S.C. § 3582(c)(1)(A) (2020)).

         In considering a compassionate release motion under 18 U.S.C. § 3582(c)(1)(A), a district

  court shall engage in a “three-step inquiry.” United States v. Elias, No. 20-3654, 2021 WL 50169,

  at *1 (6th Cir. Jan. 6, 2021) (citing Jones, 980 F.3d at 1101). First, “the court must ‘find’ that

  ‘extraordinary and compelling reasons warrant a sentence reduction.’” Id. (citing Jones, 980 F.3d

  at 1101). Second, the court must “ensure ‘that such a reduction is consistent with applicable policy

  statements issued by the Sentencing Commission.’” Id. (citing Jones, 980 F.3d at 1101). Although

  the Sentencing Commission's policy statement on reductions in terms of imprisonment under 18

  U.S.C. § 3582(c)(1)(A) is recited at U.S.S.G. § 1B1.13, “the Commission has not updated § 1B1.13

  since the First Step Act's passage in December 2018 . . . [and] the policy statement does not wholly


                                              Page 2 of 10
Case 5:15-cr-00023-TBR-LLK Document 272 Filed 03/11/21 Page 3 of 10 PageID #: 1631




  survive the First Step Act's promulgation.” Jones, 980 F.3d at 1109 (citing U.S.S.G. § 1B1.13

  (U.S. Sent'g Comm'n 2018)).

         Consequently, the Sixth Circuit in Jones decided that “[u]ntil the Sentencing Commission

  updates § 1B1.13 to reflect the First Step Act, U.S. Sentencing Guideline § 1B1.13 is no longer

  an “applicable” policy statement in cases where an incarcerated person, as opposed to the Director

  of the Bureau of Prisons, files his or her own compassionate release motion in district court. Jones,

  980 F.3d at 1109. Accordingly, district courts “may skip step two of the § 3582(c)(1)(A) inquiry”

  and have “full discretion . . . to determine whether an ‘extraordinary and compelling’ reason

  justifies compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.” Id. at

  1109, 1111. Thus, for now, district courts need not ensure that their ideas of extraordinary and

  compelling reasons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) are consistent

  with the Sentencing Commission's idea of extraordinary and compelling reasons for a reduction in

  sentence under 18 U.S.C. § 3582(c)(1)(A) as currently reflected at U.S.S.G. § 1B1.13.

         Despite the Sixth Circuit’s holding in Jones, this Court agrees with the United States

  District Court for the Eastern District of Kentucky in stating that “[w]hile the policy statement

  found in U.S.S.G. § 1B.13 of the Sentencing Guidelines is not binding, it provides a useful starting

  point to determine whether extraordinary and compelling reasons exist.” United States v. Muncy,

  No. 6: 07-090-DCR, 2020 WL 7774903, at *1 (E.D. Ky. Dec. 30, 2020). Congress provided no

  statutory definition of “extraordinary and compelling reasons” in section 3582(c)(1)(A). United

  States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). Instead, Congress directed the United States

  Sentencing Commission to “describe what should be considered extraordinary and compelling

  reasons for sentence reduction, including the criteria to be applied and a list of specific examples.”

  United States v. Adkins, No. 5:18-058-DCR, 2020 WL 7755629, at *1 (E.D. Ky. Dec. 29, 2020)


                                              Page 3 of 10
Case 5:15-cr-00023-TBR-LLK Document 272 Filed 03/11/21 Page 4 of 10 PageID #: 1632




  (quoting 28 U.S.C. § 994(t)). Those descriptions are found in § 1B1.13 of the United States

  Sentencing Guidelines (policy statement) and the application notes to that section.

         This policy statement describes four categories of extraordinary and compelling reasons.

  The first three relate to an inmate’s serious medical conditions, age, and status as a caregiver.

  U.S.S.G. § 1B1.13, cmt. n.1(A)–(C). Specific medical conditions of a defendant constituting

  extraordinary and compelling reasons for a reduction in terms of imprisonment may include

  “terminal illness,” “a serious physical or medical condition,” “a serious functional or cognitive

  impairment,” or “deteriorating physical or mental health because of the aging process.” Id. The

  application note to U.S.S.G. § 1B1.13 further provides that the age of a defendant may be a

  necessary and compelling reason for a reduction in terms of imprisonment when “[t]he defendant

  (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health

  because of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term

  of imprisonment, whichever is less.” Id. The last category is a catch-all provision titled “Other

  Reasons,” which reads: “As determined by the Director of the Bureau of Prisons, there exists in

  the defendant’s case an extraordinary and compelling reason other than, or in combination with,

  the reasons described in subdivisions (A) through (C).” Id. § 1B1.13, cmt. n.1(D).

         After considering whether extraordinary and compelling reasons warrant a sentence

  reduction and whether such a reduction is consistent with applicable policy statements issued by

  the Sentencing Commission, the district court proceeds to the third and final step of the analysis.

  If a sentence reduction is warranted under steps one and two, at step three, the court is to consider

  whether that reduction is defensible under the circumstances of the case by considering all relevant

  sentencing factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)); Elias, 2021 WL

  50169, at *1 (citing Jones, 980 F.3d at 1101); Jones, 980 F.3d at 1108.

                                               Page 4 of 10
Case 5:15-cr-00023-TBR-LLK Document 272 Filed 03/11/21 Page 5 of 10 PageID #: 1633




                                            DISCUSSION

  I. Exhaustion of Administrative Remedies

           “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

  extraordinary health conditions and other serious hardships, but only under very limited

  circumstances.” United States v. Beck, --- F.Supp.3d. ----, No. 1:13-CR-186-6, 2019 WL 2716505,

  at *4 (M.D.N.C. June 28, 2019). Under the First Step Act, courts are now permitted to “consider

  motions by defendants for compassionate release without a motion” by the BOP Director “so long

  as the defendant has asked the Director to bring such a motion and the Director fails to or refuses.”

  United States v. Marshall, No. 3:19-CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky. Jan. 9,

  2020).

           On April 20, 2020, Defendant sent her request for Compassionate Release to the Warden

  of FCI Tallahassee, arguing that her own underlying medical conditions, her mother’s rapidly

  declining health, and her minor child qualify her for compassionate release. [DN 256-1 at 1–5].

  Defendant sent three additional follow-up requests on April 23, April 29, and March 8. [Id.] More

  than thirty (30) days lapsed without response from the Warden. Accordingly, on September 8,

  2020, Defendant submitted her Motion for Compassionate Release with the Court. [DN 256]. The

  Government did not object to the exhaustion requirement. [DN 258]. Thus, the Court finds that

  Defendant has properly exhausted her administrative remedies under the First Step Act.

  II. Extraordinary and Compelling Reasons

           Where, as here, an incarcerated person files a motion for compassionate release directly,

  the district judge may skip step two of the § 3582(c)(1)(A) inquiry and has full discretion to define

  and determine whether an “extraordinary and compelling” reasons exists on his own initiative,

  without consulting the policy statement § 1B1.13. Elias, No. 20-3654, 2021 WL 50169, at *1

                                              Page 5 of 10
Case 5:15-cr-00023-TBR-LLK Document 272 Filed 03/11/21 Page 6 of 10 PageID #: 1634




  (citing Jones, 980 F.3d at 1111). Though the Court agrees that the policy statement still provides

  a useful starting point to determine whether extraordinary and compelling reasons exist, the Court

  can and does look to other reasons when ruling on a motion for compassionate release. The present

  motion represents many filed by incarcerated persons around the country who have limited control

  of their environment, often cannot practice social distancing, and are concerned about contracting

  COVID-19. The Sixth Circuit acknowledged this concern and approved the following two-part

  test “for deciding when the concern of contracting COVID-19 becomes an extraordinary and

  compelling reason for compassionate release: (1) when the defendant is at a high risk of having

  complications from COVID-19 and (2) the prison where the defendant is held has a severe

  COVID-19 outbreak.” Elias, 984 F.3d at 520 (quoting United States v. Hardin, No. 19-CR-240,

  2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020) (internal quotation marks omitted)).

         In support of her motion, Defendant argues that the COVID-19 pandemic and her medical

  conditions including moderate to severe asthma, hypothyroidism, diabetes, dysmenorrhea

  (menstrual cramps), and back pain constitute “extraordinary and compelling reasons” warranting

  compassionate release. [DN 256]. Defendant also highlights the crowded prison conditions that

  are not conducive to proper social distancing and recommended hygiene practices. She states that

  she “eats, sleeps, and interacts with other inmates in a confined open-dormitory style environment

  making it easier for the virus to spread. [And] inmates are still being transferred between facilities.”

  [DN 256 at 3]. In response, the Government argues that Defendant has not been infected with the

  coronavirus, and “[s]he does not show that she has a greater risk of contracting the disease in prison

  than she would if she was released or that the Bureau of Prisons could not treat her effectively if

  she had coronavirus.” [DN 258 at 1].




                                               Page 6 of 10
Case 5:15-cr-00023-TBR-LLK Document 272 Filed 03/11/21 Page 7 of 10 PageID #: 1635




         Defendant’s BOP medical records confirm that she is a 39-year-old white female who

  suffers from hypothyroidism, low back pain, dysmenorrhea, and irregular menstruation. [DN 260

  at 7]. Her medical records do not contain any reference asthma or diabetes. See generally DN 260.

  It appears Defendant’s hypothyroidism is being managed with Levothyroxine. [Id. at 7]. The

  Centers for Disease Control has not stated that any of Defendant’s documented medical conditions

  put her at a greater risk of becoming infected with COVID-19 or experiencing severe

  complications should she become infected.1 Regarding Defendant’s hypothyroidism, the

  American Thyroid Association refers to the CDC’s statement advising that people who are

  immunocompromised are at higher-risk of severe illness from COVID-19. However, thus far,

  “there is no indication that patients with autoimmune thyroid disease are at greater risk of getting

  COVID-19 or of being more severely affected should they acquire the COVID-19 infection.”2

  Thus, Defendant’s medical conditions do not constitute “extraordinary and compelling reasons”

  warranting relief under § 3582(c)(1)(A).

         Defendant is currently housed at FCI Tallahassee in Tallahassee, FL. As of March 9, 2021,

  FCI Tallahassee had 809 total inmates.3 There were eight inmates and 30 staff members with

  confirmed active cases of COVID-19.4 The BOP reports that no inmates have died and 452 have

  recovered.5 Defendant has not tested positive for the virus. Even though there are eight positive

  cases at FCI Tallahassee, there is no uncontrolled outbreak. Moreover, Defendant’s medical




  1
    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
  conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
  extra-precautions%2Fgroups-at-higher-risk.html
  2
    American Thyroid Association, COVID-19 and the Thyroid: Frequently Asked Questions
  https://www.thyroid.org/covid-19/coronavirus-frequently-asked-questions/
  3
    https://www.bop.gov/locations/institutions/tal/ (Accessed by the Court March 9, 2021).
  4
    https://www.bop.gov/coronavirus/ (Accessed by the Court March 9, 2021).
  5
    See id.

                                              Page 7 of 10
Case 5:15-cr-00023-TBR-LLK Document 272 Filed 03/11/21 Page 8 of 10 PageID #: 1636




  records show that the BOP has made significant efforts to provide meaningful care and FCI

  Tallahassee is equipped to meet her medical needs.

         Accordingly, the Court finds that Defendant’s medical conditions do not make her more

  susceptible or place her at high risk of having severe complications from COVID-19; and there is

  not a severe outbreak of COVID-19 at FCI Tallahassee. Therefore, Defendant has not shown that

  extraordinary and compelling reasons exist for her release. Even if extraordinary and compelling

  reasons did exist, compassionate release is not warranted under 18 U.S.C. § 3553(a).

  III. 18 U.S.C. § 3553(a) Factors

         Considering the totality of Defendant’s circumstances, Defendant’s compassionate release

  under 18 U.S.C. § 3582(c)(1)(A) is not warranted. Nonetheless, even though the Court has found

  Defendant is not entitled to compassionate release, the Court will weigh the sentencing factors in

  § 3553(a). United States v. Willis, 382 F.Supp.3d 1185, 1188 (D.N.M. 2019). Pursuant to §

  3553(a), a court imposing a sentence shall consider:


           (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;
           (2) the need for the sentence imposed--

                 (A) to reflect the seriousness of the offense, to promote respect for the law,
                 and to provide just punishment for the offense;

                 (B) to afford adequate deterrence to criminal conduct;

                 (C) to protect the public from further crimes of the defendant; and

                 (D) to provide the defendant with needed educational or vocational
                 training, medical care, or other correctional treatment in the most effective
                 manner;

           (3) the kinds of sentences available;

                                              Page 8 of 10
Case 5:15-cr-00023-TBR-LLK Document 272 Filed 03/11/21 Page 9 of 10 PageID #: 1637




           (4) the kinds of sentence and the sentencing range established for [the applicable
           offense category as set forth in the guidelines];

           (5) any pertinent policy statement . . . by the Sentencing Commission;

           (6) the need to avoid unwarranted sentence disparities among defendants with
           similar records who have been found guilty of similar conduct; and

           (7) the need to provide restitution to any victims of the offense.


  18 U.S.C. § 3553(a).

         In consideration of the sentencing factors set forth in 18 U.S.C. § 3553(a), the Court finds

  that compassionate release is not appropriate in this case. In the present case, the “nature and

  circumstances” of Defendant’s crimes weigh against relief. Defendant was convicted of

  distributing large quantities of methamphetamine. More specifically, for a period of approximately

  six months, Defendant frequently received quantities (ranging from two ounces to one pound) of

  methamphetamine from a co-conspirator. [DN 132]. Defendant received a two-level enhancement

  for possessing a firearm and a two-level enhancement for maintaining a premises for the purpose

  of manufacturing or distributing a controlled substance. [DN 132]. Defendant ultimately received

  a 120-month sentence of imprisonment, of which she has served just 46 months (38 percent). [DN

  212]. Releasing Defendant after serving less than half of her sentence would not reflect the

  seriousness of her crime.

         Additionally, Defendant currently has a detainer in place from the Commonwealth of

  Kentucky. Therefore, if released from federal custody, she would be returned to the Kentucky

  Department of Corrections to serve a sentence presumably related to a Russell County, Kentucky

  conviction in case number 15-CR-00057-002 and Carlisle County, Kentucky in case number 17-

  CR-00027. Thus, Defendant’s situation would not be materially improved if she were released

  pursuant to the instant motion.


                                              Page 9 of 10
Case 5:15-cr-00023-TBR-LLK Document 272 Filed 03/11/21 Page 10 of 10 PageID #: 1638




          Accordingly, the Court finds that the nature and circumstances of the present offense do

   not support relief; and reducing her sentence to time served would minimize the nature and

   seriousness of the offense and would fail to afford adequate deterrence to criminal conduct.

   Therefore, the Court must deny Defendant’s motion.

                                          CONCLUSION

          For the above stated reasons, IT IS HEREBY ORDERED that Defendant’s Motion for

   Compassionate Release in Light of COVID-19, [DN 256], is DENIED.

          IT IS SO ORDERED.




                                                                                  March 11, 2021



   CC: Delana M. Mott
   18324-033
   TALLAHASSEE
   FEDERAL CORRECTIONAL INSTITUTION
   Inmate Mail/Parcels
   501 CAPITAL CIRCLE, NE
   TALLAHASSEE, FL 32301
   PRO SE




                                            Page 10 of 10
